DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munoz et al. (Munoz, US 2015/0158117).
Regarding claim 1, Munoz shows a method of manufacturing a substrate, the method comprising: irradiating laser (laser beam 61 in Fig. 4) into an ingot of gallium nitride (GaN) (ingot 2 and [0031]) along a direction substantially vertical to a surface of the ingot (see FIG. 4 with respect to FIG. 5) and forming a reformed layer ( [0093] i.e. a plurality of sacrificial layers) in which gallium has precipitated and that is substantially parallel to the ingot surface (see FIG. 1-4 respectively ); and separating the ingot into a plurality with a position ( see FIG. 4 with respect to FIG. 2and 3) where the reformed layer has been formed as a boundary by dissolving the reformed layer ([0093] i.e. chemical etching).
Regarding claim 2, Munoz shows a method of manufacturing a substrate, the method comprising: irradiating laser (laser beam 61 in Fig. 4), wherein the separating of the ingot includes dissolving the reformed layer by a chemical solution ([0007]).  
Regarding claim 3, Munoz shows a method of manufacturing a substrate, the method comprising: irradiating laser (laser beam 61 in Fig. 4), wherein the separating of the ingot is performed by immersing the ingot in a tank filled with the chemical solution (see [0007] and [0093]). 
Regarding claim 4, Munoz shows a method of manufacturing a substrate, the method comprising: irradiating laser (laser beam 61 in Fig. 4), wherein the irradiating of the laser includes forming N layers (N being a natural number of 2 or more) of the reformed layers at different depths from the ingot surface (see FIG. 1 with respect to FIG. 4), and the separating of the ingot includes separating the ingot into N+1 pieces by dissolving each of the N layers of the reformed layers (see [0007] and [0093]).  
Regarding claim 5, Munoz shows a method of manufacturing a substrate, the method comprising: irradiating laser (laser beam 61 in Fig. 4), wherein the separating of the ingot includes using the chemical solution in a heated state ([0036]).  
Regarding claim 6, Munoz shows a method of manufacturing a substrate, the method comprising: irradiating laser (laser beam 61 in Fig. 4), wherein the chemical solution is aqua regia ([0060]).  
Regarding claim 7, Munoz shows a method of manufacturing a substrate, the method comprising: irradiating laser (laser beam 61 in Fig. 4), wherein the separating of the ingot includes dissolving the reformed layer by heating the reformed layer to a temperature that is higher than a melting point of gallium ([0063]- [0093]).  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


  
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893